KENNEDY, Circuit Judge,
dissenting.
I respectfully dissent from the majority’s opinion because I believe that Congress did not intend for the Fair Housing Act to reach the activities of the insurance industry. As the Fourth Circuit wrote in Mackey v. Nationwide Insurance Companies, 724 F.2d 419, 423 (4th Cir.1984), “[i]f [§ 3604] was designed to reach every discriminatory act that might conceivably affect the availability of housing, [§ 3605’s] specific prohibition of discrimination in the provision of financing would have been superfluous.” Under the majority’s reasoning, discrimination in financing clearly would violate section 3604.
Furthermore, repeated attempts to amend the Fair Housing Act to expressly include insurance practices have failed, although the Act has been amended to prohibit other discriminatory activities. See id. at 424; 42 U.S.C. § 3605. (e.g., adding discrimination by appraisers.) Additionally, the legislative history is devoid of references to the insurance industry. Mackey, 724 F.2d at 424. I do not believe that Congress would have intended to include insurance practices without at least considering the limitations imposed by the McCarran-Ferguson Act. Finally, I' disagree with the majority that Chevron applies to this case. Where this Court can ascertain Congressional intent through traditional tools of statutory construction, deference to the agency’s interpretation is unnecessary. See INS v. Cardoza-Fonseca, 480 U.S. 421, 445-48, 107 S.Ct. 1207, 1220-22, 94 L.Ed.2d 434 (1987).